Citation Nr: 1644141	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral plantar peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968 and from October 1984 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2008 the Veteran attended an informal hearing conference at the RO.  An informal conference report is of record.  In May 2012, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

In June 2013, December 2013, and November 2014, the Board remanded the case for additional development.  The RO issued a supplemental statement of the case in August 2015, and the appeal is again before the Board.

The Board notes that the claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.    

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before rendering a decision on this matter.

Service Connection for Diabetes Mellitus

In an October 2015 rating decision the Veteran's claim for service connection for diabetes mellitus was reopened but denied.  In a January 2016 statement, the Veteran expressed disagreement with the decision.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Intertwined Issue

The claim for entitlement to service connection for bilateral plantar peripheral neuropathy, to include as secondary to diabetes mellitus, type II, is inextricably intertwined with the pending issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II.  A decision by the Board on the Veteran's claim for entitlement to service connection for bilateral plantar peripheral neuropathy would, at this point, be premature.  As such, the service connection claim for bilateral plantar peripheral neuropathy is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  A statement of the case, containing all applicable laws and regulations, on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to his claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, or (2) the time period for doing so expires, whichever occurs first.  

2.  After completing the above action, and any other indicated development, the Veteran's claim(s) must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable, and after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
 Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


